IN THE SUPREME COURT OF THE STATE OF NEVADA


                 GARY PIERCE,                                               No. 69471
                 Petitioner,
                 vs.
                 THE STATE OF NEVADA; THE STATE
                 OF NEVADA DEPARTMENT OF
                 CORRECTIONS; WARDEN BRIAN
                                                                                 FILED
                 WILLIAMS; LT. WARD; LT. SPIECE,                                 MAY 2 0 2016
                 SENIOR CORRECTIONAL OFFICER
                                                                               TRACIE K. LINDEMAN
                 LEVITT; AND CORRECTIONAL                                   CLERK OF SUPREME COURT

                 OFFICER BOGUE,                                             BY   S'
                                                                                  DEPLITERn
                 Respondents.

                                       ORDER DISMISSING PETITION

                              On February 2, 2016, this court entered an order regarding
                 filing fee. The order granted an extension of 30 days to submit either the
                 requisite filing fee or a financial certificate from the Department of
                 Corrections. Further, the order cautioned petitioner that failure to comply
                 with this order will result in dismissal of this petition. To date, petitioner
                 has not paid the filing fee or provided this court with a financial certificate
                 from the Department of Corrections. Accordingly, cause appearing, this
                 petition is dismissed. 1
                              It is so ORDERED.


                                                             CLERK OF THE SUPREME COURT
                                                             TRACE K. LINDEMAN
                                                                        k

                                                             BY:


                      -This court has reviewed the letter received from petitioner on
                       1
                 February 24, 2016, and determined that no action is warranted.
 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (0)-1947
                                                                                            K, -1(0023
                 cc:   Gary Pierce
                       Attorney General/Carson City




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER
                                                      2
 (0)-1947